Citation Nr: 1403035	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  11-30 584	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel

INTRODUCTION

The Veteran served on active duty from December 1986 to December 1989.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 RO decision.  The Veteran presented sworn testimony in support of his appeal during an April 2012 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record and has been reviewed.  

The Board has reviewed the Veteran's physical claims file and also evidence available in his VA electronic files.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran's representative notes in written argument that the Veteran is treated for PTSD and for depression and alcoholism, as well.  He therefore requests that the Veteran's claim be expanded to include these inter-related diseases.  Governing case law requires that claims for mental health disabilities must be viewed in light of several factors including:  the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim.  Reasonably, the Veteran did not file a claim to receive benefits only for a particular diagnosis, but for the affliction his mental condition, whatever that is, causes him.  Moreover, the regulation that defines a "[s]ubstantially complete application" says that an application should identify "any medical condition(s) on which it [the claim] is based."  38 C.F.R. § 3.159(a)(3).  The inclusion of the plural "condition(s)" indicates that a single claim can encompass more than one condition.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Therefore, upon remand, the RO should review the claim to include all mental health disabilities shown to be present.

Service connection for PTSD requires 1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (diagnosis of mental disorders must conform to DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, The American Psychiatric Association  (1994), (DSM-IV); 2) a link established by medical evidence between current symptoms and an in-service stressor; and 3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

In this case, the Veteran's VA treatment records contain diagnoses of PTSD by history.  No clear nexus has been established and no credible supporting evidence that the Veteran's claimed stressor events occurred has been obtained, however.  Court precedent dictates that a Veteran need not substantiate his actual presence during a stressor event; the fact that the Veteran was assigned to and stationed with a unit that was present while such an event occurred may strongly suggest that he was, in fact, exposed to the stressor event.  See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).  However, we observe that the Veteran's claimed stressors occurred during training exercises during peacetime; therefore, documentation of such events is expected to be available. 

The Veteran claims that the PTSD aspect of his overall psychiatric disability was caused by several different stressors.  1)  He witnessed a solder get run over by a tank in Germany in May 1987.  Although his hearing testimony and written statements are somewhat unclear, it appears that he believes the soldier was killed by the tank.  

If so, this stressor event should be fairly easy to corroborate, as a record of the death surely exists.  

2)  He witnessed an explosion in a tracked vehicle during a training exercise in Germany.  He claims he was driving behind the vehicle and that the explosion caused a fire, and he witnessed Steven Edwards, the driver of the vehicle, jump and roll because he was on fire as well.  

3)  He claims he was traumatized by a misfire situation when a 107 millimeter mortar missile failed to leave the tube after they attempted to fire it.  He asserts that having to carry the live missile down range when it could have exploded at any time caused him great fear and stress.  

The Board observes that none of the Veteran's claimed stressors could reasonably be related to a fear of hostile military or terrorist activity.  Thus, the relaxed evidentiary requirements defined for such situations do not apply to his claim.  38 C.F.R. § 3.304(f)(3).  

The Veteran's representative has requested that the VA request the Veteran's unit records to verify the occurrence of these events.  Because these events occurred during peacetime training exercises, it is more likely that they may have been recorded and thus could be verified.  Although the RO has obtained the Veteran's service personnel records showing that he was stationed in Germany from April 1987 to April 1989, with the HHC 1st Bn 4th Inf (from April 1987 to January 1988) and with the HHC 4th Bn 7th Inf (from January 1988 to November 1989), no unit records have been requested.  This should be accomplished prior to further review of the Veteran's claim.  

During the April 2012 hearing on appeal, the Veteran provided additional details about the man who he believes was killed by the tank in 1987.  He testified that he was not in the Veteran's unit, but was stationed at "Jaeger Concern, Aschaffenburg, West Germany."  The RO has not yet had the chance to request appropriate documentation of this death or injury.  

VA medical records are deemed to be constructively of record in proceedings before the VA.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  In this regard, the Veteran asserts that he received treatment for PTSD and other psychiatric problems at VA facilities in Virginia in 1992 and 1993; and at the VA Medical Center in West Haven, Connecticut, in 1996 and 1997; as well as at VA facilities in Indiana.  Additionally, review of the available VA treatment records reflects references to treatment at VA facilities in Illinois.  While records reflecting treatment for substance abuse problems in Hampton, Virginia, in 1992 and 1993 are of record, no records reflecting treatment in Connecticut have been obtained.  It appears that there are outstanding VA medical records in Illinois as well.  

As the Veteran continues to receive VA medical care, his VA treatment records subsequent to May 2013 should be updated for the file.  

In this regard, the Board must note that a review of the Veteran's statements, overall, indicates that his recollections of events are not always clear.  VA has a duty to assist, but that duty to assist is not unlimited in scope.  It is important for the Veteran to understand that the duty to assist is not a one-way street.  If the Veteran can help the VA confirm his stressor or locate these records, he should do so.

It appears that the Veteran has been unable to maintain a stable residence for some time.  Specific procedures to notify homeless veterans are set forth in 38 C.F.R. § 1.710.  Upon remand, those procedures should be followed, unless it becomes apparent that the Veteran has obtained a fixed address and is reachable by the usual means.  The Veteran should always try to provide both the RO and the VAMC with a contact address, if possible, and keep it updated.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request appropriate unit history records from the appropriate storage repository in the attempt to corroborate the Veteran's report of a man being run over by a tank in May 1987 through official channels.  IF the historians who research such matters determine that either of the Veteran's other claimed stressors are potentially verifiable, then records corroborating these stressor events should be requested as well.  All correspondence regarding the Veteran's three claimed stressor events must be fully documented in the file.


2.  The RO should obtain all records of VA medical treatment afforded to the Veteran in 1996 and 1997 at the VA Medical Center in West Haven, Connecticut, and all related VA facilities, for inclusion in the claims file.  Any archived records should be retrieved from storage.

3.  The RO should obtain all records of VA medical treatment afforded to the Veteran by the VA Illiana Health Care System in Danville, Illinois, in 2009, and any other dates available, for inclusion in the file.  Again, any archived records should be retrieved from storage.

4.  Records of VA medical treatment provided by the Indianapolis VA Medical Center, and all related clinics, subsequent to May 2013, should be obtained for inclusion in the Veteran's claims file.  

5.  The RO should perform all appropriate evidentiary and procedural development necessary to expand the Veteran's claim to include all currently-shown psychiatric diagnoses in his claim for service connection for an acquired psychiatric disorder.

6.  IF, and only if, any of the three stressor events are verified, then the Veteran should be provided with a VA examination for the purpose of identifying a nexus between his currently-shown psychiatric disabilities and these events in service.  All appropriate tests and studies should be accomplished, and the examiner should provide a complete rationale for all conclusions reached.

7.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

  

_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


